        CASE 0:20-cv-02664-NEB-BRT Doc. 1 Filed 12/29/20 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                                COURT FILE NO.: 20-cv-2664


 Hai Hua Li,

                   Plaintiff,
 v.                                                            COMPLAINT

 JPMorgan Chase Bank, N.A.,                          WITH JURY TRIAL DEMANDED

                     Defendant.


                                     INTRODUCTION

1.    This action arises out of Defendant JPMorgan Chase Bank, N.A.’s (hereinafter

      “Defendant”) violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §

      1681 et seq.

                                      JURISDICTION

2.    Jurisdiction of this Court is proper pursuant to 15 U.S.C. § 1681, 28 U.S.C. § 1331,

      and 28 U.S.C. § 1367 for Plaintiff’s pendent common law claim of credit defamation

      against Defendant.

3.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because the conduct

      in question occurred in this District, Plaintiff resides in this District, and Defendant

      transacts substantial business in this District.




                                               1
      CASE 0:20-cv-02664-NEB-BRT Doc. 1 Filed 12/29/20 Page 2 of 11




                                       PARTIES

4.   Plaintiff, Hai Hua Li (hereinafter “Plaintiff”), is a natural person who resides in the

     city of Maple Grove, county of Hennepin, state of Minnesota, and is a “consumer” as

     that term is defined by 15 U.S.C. § 1681a(c).

5.   Defendant, JPMorgan Chase Bank, N.A., (hereinafter “Defendant”), is a bank that is

     licensed to do business in the State of Minnesota and regularly conducts business in

     said State. Defendant has a principal place of business located at 270 Park Avenue,

     New York, New York, 10017. Defendant is a “person” as defined in 15 U.S.C.

     § 1681a(b) and a “furnisher” of consumer information pursuant to 15 U.S.C. §

     1681s-2(b).

                   PURPOSE OF THE FAIR CREDIT REPORTING ACT

6.   Consumer credit plays a major role in the lives of American consumers entering into

     the American marketplace and the economic system in general. Fair and accurate

     credit reporting acts as a gatekeeper to credit purchases, employment and income,

     basic commercial services, insurance coverage, housing rentals, and a broad range

     of other transactions. Robert J. Hobbs & Stephen Gardner, THE PRACTICE OF

     CONSUMER LAW 39-40 (2nd ed. 2006).

7.   Congress investigated and determined that the banking system is dependent upon

     fair and accurate reporting, that inaccurate credit reports directly impair the

     efficiency of the banking system, and that unfair credit reporting methods

     undermine the public confidence, which is essential to the continued functioning of

     the banking system. 15 U.S.C. § 1681(a)(1).


                                            2
       CASE 0:20-cv-02664-NEB-BRT Doc. 1 Filed 12/29/20 Page 3 of 11




8.    The FCRA was created to “ensure fair and accurate credit reporting, promote

      efficiency, and protect consumer privacy.” Safeco Ins. Co. of America v. Burr, 551

      U.S. 47, 52 (2007).

9.    The FCRA was proposed in 1968 as an amendment to the original Truth in Lending

      Act. Senator Proxmire (D-WI) announced his intention to create legislation

      addressing the growing frequency of cases in which a consumer “is unjustly denied

      because of faults or incomplete information in a credit report,” and entered an initial

      draft of what would eventually become the FCRA into the Congressional Record.

      Anthony Rodriguez et al., FAIR CREDIT REPORTING 8 (5th ed. 2002) (citing 114

      Cong. Rec. 24904 (Aug. 2, 1968)) (emphasis added).

10.   Senator Proxmire listed five types of abuses requiring Congressional response,

      including biased or one-sided information and incomplete information. Anthony

      Rodriguez et al., FAIR CREDIT REPORTING 8 (5th ed. 2002) (citing 115 Cong. Rec.

      2411 (Jan. 31, 1969)).

11.   Congress considered inaccurate and misleading information to be the most serious

      problem. Anthony Rodriguez et al., FAIR CREDIT REPORTING 10 (5th ed. 2002).

12.   The FCRA applies to situations in which information relevant to a consumer’s

      “credit worthiness, credit standing, credit capacity, character, general reputation,

      personal characteristics, or mode of living” is collected. Anthony Rodriguez et al.,

      FAIR CREDIT REPORTING 5 (5th ed. 2002) (citing 15 U.S.C. § 1681a(d)).

13.   An inaccurate or misleading credit report can not only significantly and unfairly

      lower a consumer’s credit worthiness, but can also prevent consumers from full


                                             3
       CASE 0:20-cv-02664-NEB-BRT Doc. 1 Filed 12/29/20 Page 4 of 11




      access to the American marketplace and negatively impact a consumer’s living

      standard and general reputation on the whole if a consumer’s character and mode of

      living is not accurately portrayed. Congress enacted the FCRA to prevent this

      arbitrary and iniquitous result.

14.   Furthermore, in 1996, Congress, in an effort to increase the “accuracy and integrity”

      of information supplied to credit reporting agencies, added 15 U.S.C. § 1681s-2 to

      the FCRA by passing the Consumer Credit Reform Act. The provision,

      “[r]esponsibilities of furnishers of information to consumer reporting agencies,”

      subjected data furnishers, who were not previously covered by the FCRA, to

      requirements related to accuracy and the handling of consumer disputes. These

      provisions were originally scheduled to sunset in 2003 but were considered

      important enough to Congress to be made permanent in the Fair and Accurate Credit

      Transactions Act of 2003. (Federal Trade Commission Staff: 40 Years of

      Experience with the Fair Credit Reporting Act, pp. 1, 2, 92. Retrieved from the FTC

      website: http://www.ftc.gov/os/2011/07/110720fcrareport.pdf).

                                 FACTUAL ALLEGATIONS

15.   Sometime in or about March 2020, Plaintiff got notification from his credit

      monitoring service that someone had attempted to open a credit card account using

      Plaintiff’s personal identifying information.

16.   Plaintiff then began reviewing his credit reports.

17.   Plaintiff discovered that someone had used his personal identifying information to

      open a credit card (account #424631XXXXXX) and a checking account with


                                            4
       CASE 0:20-cv-02664-NEB-BRT Doc. 1 Filed 12/29/20 Page 5 of 11




      Defendant and also opened a business in St. Louis, MO.

18.   Plaintiff immediately contacted Defendant and reported the fraud.

19.   In April 2020 Plaintiff went in person to the Defendant’s St. Louis Park branch and

      explained that the identity thief was attempting to open several accounts as well as

      obtain the PPP money available from the government due to Covid-19 pandemic.

20.   Plaintiff continued to communicate with Defendant’s agents via email concerning

      the same fraudulent issues and explained that he had nothing to do with any

      applications. At that time he provided a copy of the Maple Grove Police report

      described herein.

21.   Defendant sent to Plaintiff a letter dated March 3, 2020 acknowledging the fraud

      claim.

22.   On April 3, 2020 Chase confirmed that Plaintiff was responsible for the account

      ending 8775 and sent Plaintiff a letter asserting the same.

23.   On April 10, 2020 Chase sent to Plaintiff a letter acknowledging a fraud claim

      related to application in Plaintiff name for an account ending in 0346.

24.   On April 23, 2020 Chase sent to Plaintiff a letter requesting more information

      concerning a fraud claim for an account ending in 1315.

25.   On April 30, 2020 Chase sent Plaintiff a letter confirming that Plaintiff was

      responsible for the account ending 0346.

26.   On June 3, 2020 Chase sent Plaintiff a letter confirming that Plaintiff was not

      responsible for the account ending 1315.

27.   In May 2020 Plaintiff meet with Erica at Defendants Minneapolis branch and


                                            5
       CASE 0:20-cv-02664-NEB-BRT Doc. 1 Filed 12/29/20 Page 6 of 11




      provided to her a completed Chase Identify Theft Declaration dated May 19, 2020

      and also gave her his driver’s license and she made a copy for the fraud teams

      investigation.

28.   Defendant began a fraud investigation related to account 424631XXXXXX.

29.   Plaintiff also filed a police report with the Maple Grove Police Department, Incident

      # MG20004558 on April 10, 2020.

30.   Plaintiff disputed the false and fraudulent account information with the credit

      reporting agencies pursuant to 15 U.S.C. 1681i.

31.   In turn the credit reporting agencies then communicated Plaintiff’s dispute to

      Defendant.

32.   Defendant failed to conduct a reasonable investigation and verified the fraudulent

      account 424631XXXXXXXX as belonging to Plaintiff in violation of 15 U.S.C.

      1681s-2(b).

33.   Plaintiff continued his dispute campaign and attempted to clear his name and

      impeccable credit profile by communicating directly with Defendant.

34.   Plaintiff reviewed his credit reports again in August 2020.

35.   Specifically, Plaintiff’s Experian credit report dated August 27, 2020, contained the

      fraudulent Defendant credit card account (account #424631XXXXXX).

36.   On or about September 9, 2020, Plaintiff mailed letters to the credit reporting

      agencies      and   disputed   the   fraudulent    Defendant    account     (account

      #424631XXXXXX) pursuant to 15 U.S.C. §1681i.




                                            6
       CASE 0:20-cv-02664-NEB-BRT Doc. 1 Filed 12/29/20 Page 7 of 11




37.   Thereafter the credit reporting agencies, specifically Experian, forwarded Plaintiff’s

      dispute information to Defendant for investigation as required by 15 U.S.C. §

      1681(a)(2).

38.   Experian sent an ACDV to Defendant regarding account number 424631XXXXXX.

39.   Defendant verified to Experian that account number 424631XXXXXX belonged to

      Plaintiff and was accurately reporting on his credit report, in violation of 15 U.S.C.

      § 1681s-2(b). Defendant’s reporting adversely and/or negatively affected Plaintiff’s

      credit profile and again failed to update the tradeline as “disputed” when Defendant

      was aware that Plaintiff’s dispute was legitimate.

40.   Defendant violated 15 U.S.C. §1681s-2(b) when it received the notification of

      disputes from the credit reporting agencies concerning the Plaintiff’s disputed

      account and failed to conduct a reasonable investigation and failed to delete the

      fraudulently opened account that did not belong to Plaintiff and failed to update the

      reporting to show that the account was “disputed”.

41.   Plaintiff continued to communicate directly with Defendant explaining that he was

      a victim of identity theft and being led to believe that Defendant was still

      investigating his claims.

42.   On September 30, 2020 Plaintiff had a telephone conversation with someone in

      Defendant’s fraud department who admitted to him that the account in question was

      determined to be fraud.

43.   As a result of Defendant’s inaccurate and malicious reporting to the credit reporting

      agencies that Plaintiff’s fraudulent account was charged off in the amount of


                                            7
       CASE 0:20-cv-02664-NEB-BRT Doc. 1 Filed 12/29/20 Page 8 of 11




      $14,182 and that he refused to make payments for several months, Plaintiff has

      suffered reduced credit, emotional distress, embarrassment, frustration, distraction

      from work, loss of sleep, and anxiety constituting actual damages pursuant to 15

      U.S.C. § 1681o(a)(1) and § 1681n.

44.   Plaintiff is entitled to attorney’s fees and costs from Defendant pursuant to 15

      U.S.C. § 1681o(a)(2) and § 1681n.

45.   Defendants false and negative credit reporting has caused Plaintiff’s credit score to

      go down considerably.

46.   Plaintiff’s credit profile save and accept for Defendant’s reporting of the fraudulent

      account is impeccable and pristine.

47.   Plaintiff takes great care in working and guarding his credit report/score and is now

      embarrassed and humiliated that his score is not perfect as it should be without the

      Defendant’s adverse account.

48.   Defendants conduct has caused Plaintiff to be delaying refinancing opportunities

      and his lenders have told him that he will not obtain the best possible rates until the

      Defendant’s adverse and harmful reporting is removed from his credit profile.




                                             8
       CASE 0:20-cv-02664-NEB-BRT Doc. 1 Filed 12/29/20 Page 9 of 11




                                      TRIAL BY JURY

49.   Plaintiff is entitled to, and hereby demands, a trial by jury. US Const. amend. VII;

      Fed. R. Civ. P. 38.


                                CAUSES OF ACTION

                                       COUNT I.

          VIOLATIONS OF THE FAIR CREDIT REPORTING ACT –
                         15 U.S.C. § 1681 et seq.

50.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.

51.   Defendant violated 15 U.S.C. § 1681s-2(b) by failing to conduct a reasonable

      investigation with respect to the disputed information, failing to review all relevant

      information available to it and documentation provided by Plaintiff, and failing to

      update and/or remove the inaccurate tradeline or, in the alternative, to report the

      account as “disputed” by changing the Metro II CCC (Compliance Condition

      Codes) Code to “XB.”

52.   As a result of Defendant’s violations of the FCRA, Plaintiff has suffered actual

      damages not limited to out-of-pocket expenses, detriment to his credit rating,

      emotional distress, embarrassment, mental anguish, anxiety, and humiliation in an

      amount to be determined at trial.

53.   Defendant’s conduct, actions, and inactions were willful, rendering it liable for

      damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.




                                            9
       CASE 0:20-cv-02664-NEB-BRT Doc. 1 Filed 12/29/20 Page 10 of 11




54.   Alternatively, Defendant’s violations were negligent, rendering it liable for damages

      under 15 U.S.C. § 1681o.

55.   Plaintiff is entitled to recover actual damages, statutory damages, and costs and

      attorneys’ fees from Defendant in an amount to be determined by the Court pursuant

      to 15 U.S.C. §§ 1681n and 1681o.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that judgment be entered against Defendant for:

       actual, statutory and punitive damages, and costs and attorneys’ fees for
        Defendant’s violations of the FCRA, pursuant to 15 U.S.C §§ 1681n and 1681o,
        in an amount to be determined at trial; and
       for such other and further relief as the Court may deem just and proper.

Dated this 29th day of December, 2020.

                                         By: s/Thomas J. Lyons Jr.
                                         Thomas J. Lyons, Jr., Esq.
                                         Attorney I.D. #: 249646
                                         CONSUMER JUSTICE CENTER, P.A.
                                         367 Commerce Court
                                         Vadnais Heights, MN 55127
                                         Telephone: (651) 770-9707
                                         Facsimile: (651) 704-0907
                                         tommy@consumerjusticecenter.com

                                         ATTORNEY FOR PLAINTIFF




                                           10
        CASE 0:20-cv-02664-NEB-BRT Doc. 1 Filed 12/29/20 Page 11 of 11




   VERIFICATION OF COMPLAINT AND CERTIFICATION BY PLAINTIFF


       I, Hai Hua Li, declare under penalty of perjury, as provided for by the laws of the

United States, 28 U.S.C. § 1746, that the following statements are true and correct:

1. I am the Plaintiff in this civil proceeding.
2. I have read the above-entitled civil Complaint prepared by my attorneys and I believe that
   all the facts contained in it are true, to the best of my knowledge, information, and belief,
   formed after reasonable inquiry.
3. I believe that this civil Complaint is well grounded in fact and warranted by existing law
   or by a good faith argument for the extension, modification, or reversal of existing law.
4. I believe that this civil Complaint is not interposed for any improper purpose, such as to
   harass any Defendant(s), cause unnecessary delay to any Defendant(s), or create a
   needless increase in the cost of litigation to any Defendant(s), named in the Complaint.
5. I have filed this civil Complaint in good faith and solely for the purposes set forth in it.

Dated this 22 day of December 2020.

                                            s/Hai Hua Li
                                            Hai Hua Li




                                              11
